DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 33-36, 39, 41, 42, 44, 48, 49, and 51 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Goodman et al. (US 2013/0304154, hereinafter “Goodman”).
In regards to claims 33, 34, 42, 48, and 51, Goodman discloses a device/system/method comprising providing at least one neural interfacing electrode placed on, in, or around an eye-related sympathetic nerve including the internal carotid nerve (pars. 0029-0031, 0033, 0050; see Applicant’s figure 1 showing the anatomical relationship of stimulating from within the internal carotid artery at the position of the SPG; and the stimulation locations of par. 0008 and “branches thereof”), and a voltage or current source configured to generate an electrical signal to be applied to the eye-related sympathetic 
	In regards to claim 35, the nerve is modulated unilaterally or bilaterally (par. 0052).
	In regards to claim 36, the signal comprises a charge-balanced AC or DC signal (par. 0043).
	In regards to claim 39, the device further comprises a detector for detecting one or more signals indicative of a physiological parameter (par. 0043, SPG neural activity); determining from the one or more signals one or more physiological parameters; determining the one or more physiological parameters indicative of worsening of the physiological parameter; and causing the signal to be applied to the eye-related sympathetic nerve via the at least one electrode (pars. 0043 and 0047, since the applied signal inhibits neural activity, determination of increased neural activity is indicative of “worsening” of the physiological parameter).
	In regards to claim 41, the device further comprises a communication subsystem for receiving control signals from a controller to cause electrical signals to be applied to the nerve via the electrode (pars. 0037 and 0043; adjusted by selection by the subject).
	In regards to claims 44 and 49, the method treats an eye disorder associated with ocular neovascularization (par. 0024; angiogenesis).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 38, 40, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman.  Goodman discloses the essential features of the claimed invention, including stimulating at a frequency overlapping with the range claimed to block or inhibit neural activity (par. 0043) and closed-loop stimulation based on a measured parameter (pars. 0037 and 0043), but does not expressly disclose stimulating at a frequency of 0.5 kHz to 100 kHz, or that the closed-loop control is based on comparing physiological parameters with stored data of healthy subjects.  However, Goodman discloses that the frequency is a results-effective variable to achieve effective neural blocking/inhibition (pars. 0042-0043) In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and it is further well-known in the art to establish worsening of physiological parameters by comparing the physiological parameters with stored data of healthy subjects to provide the predictable results of establishing a central tendency/normal average for a given physiological parameter.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Goodman by providing a stimulation in the claimed frequency range to provide the predictable results of an optimized stimulation frequency to inhibit neural activity for a given patient; and to establish worsening of physiological parameters by comparing the physiological parameters with stored data of healthy subjects to provide the predictable results of establishing a central tendency/normal average for a given physiological parameter.
Claims 37, 43 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of Gross et al. (US 2003/0176898, hereinafter “Gross”) and Franklin (US 2008/0046028, hereinafter “Franklin”).  Gross discloses the essential features of the claimed invention, including applying the treatment device to address ocular angiogenesis (par. 0024) which, like many of the claimed conditions results from low oxygenation or low blood flow to the eye tissue.  Goodman does not expressly disclose providing the stimulation to improve blood flow and thereby mitigate choroidal neovascularization (i.e., choroidal angiogenesis).  However, Gross teaches modulating sympathetic nerves near the eye (par. 0052) to improve blood flow and tissue oxygenation (par. 0045) to thereby treat such conditions as macular degeneration (pars. 0212-0213); and Franklin further teaches choroidal neovascularization can be treated by improving the supply of oxygen to the eye tissue (par. 0009).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Goodman by applying it for the purpose of mitigating choroidal neovascularization because it was known that improving the blood flow to the eye mitigates this .
Claims 47, 50, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of Gross and Mowery et al. (US 2019/0143116, hereinafter “Mowery”).  Gross discloses the essential features of the claimed invention, including applying the treatment device to address ocular angiogenesis (par. 0024) which, like many of the claimed conditions results from low oxygenation or low blood flow to the eye tissue.  Goodman does not expressly disclose providing the stimulation to improve blood flow and thereby mitigate wet AMD.  However, Gross teaches modulating sympathetic nerves near the eye (par. 0052) to improve blood flow and tissue oxygenation (par. 0045) to thereby treat such conditions as macular degeneration (pars. 0212-0213); and Mowery further teaches wet AMD can be treated by improving the supply of oxygen to the eye tissue (pars. 0004 and 0009).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Goodman by applying it for the purpose of mitigating wet AMD because it was known that improving the blood flow to the eye mitigates this disorder as well as the ocular angiogenesis disclosed by Gross.  This would provide predictable results as it is a mere combining of prior art elements according to known methods, and the claims do not appear to require any active method steps or structures other than an intention to apply the known stimulation device for a particular condition, which is known in the art to be responsive to oxygen-improving stimulation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792